Citation Nr: 1234412	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for chronic hypertension.  

3.  Entitlement to service connection for a chronic back disorder.  

4.  Entitlement to service connection for a chronic eye disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968 and from September 1970 to September 1974.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Seattle, Washington, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to both service connection for hypertension and bilateral hearing loss disability and denied service connection for both a back disorder and an eye disorder.  In March 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hypertension and remanded that issue and the remaining issues on appeal to the Honolulu, Hawaii, Regional Office (RO) for additional action.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In March 2012 and April 2012, additional VA examination and clinical documentation was incorporated into the Veteran's "Virtual VA" file.  In August 2012, the Veteran requested that his appeal be remanded to the RO for its consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In August 2012, the Veteran revoked the power of attorney given to the Vietnam Veterans of America.  He has not appointed another representative.  

While this claim was in remand status, the RO granted service connection for diabetes mellitus.  This may affect adjudication of the hypertension claim, as secondary service connection should now be considered. 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should clarify whether he wishes to be represented in the instant appeal.  If so, he should complete an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) or other power of attorney in favor of his designated representative.  

2.  Forward the Veteran's file to a medical professional for an opinion as to whether it is as likely as not (probability of 50 percent) that the Veteran's hypertension has been caused or aggravated (worsened) by his now service-connected diabetes mellitus.  A rationale for the opinion must be provided.

3.  Then readjudicate the Veteran's claims, with consideration of the hypertension claim on a direct and secondary basis.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

